In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                       No. 11-760V
                                   (Not to be published)

*****************************
                                                 *
PATRICIA A. SAYO,                                *
                                                 *
                    Petitioner,                  *       Filed: February 10, 2015
                                                 *
             v.                                  *       Decision by Stipulation; Damages;
                                                 *       Influenza (“Flu”) Vaccine; Tetanus
SECRETARY OF HEALTH AND                          *       Diphtheria acellular Pertussis
HUMAN SERVICES,                                  *       (“TDaP”) Vaccine; Guillain-Barré
                                                 *       Syndrome (“GBS”)
                    Respondent.                  *
                                                 *
*****************************
Anne Carrion Toale, Maglio Christopher and Toale, Sarasota, FL, for Petitioner.

Michael Patrick Milmoe, U.S. Dep’t of Justice, Washington, DC, for Respondent

                            DECISION AWARDING DAMAGES 1

        On November 14, 2011, Petitioner Patricia A. Sayo filed a petition seeking compensation
under the National Vaccine Injury Compensation Program, (“the Vaccine Program”). 2 Petitioner
alleges that she suffered Guillain-Barré syndrome (“GBS”) and related complications as a result

1
  Because this decision contains a reasoned explanation for my action in this case, I will post this
decision on the United States Court of Federal Claims’ website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as
amended at 44 U.S.C. § 3501 note (2006)). As provided by 42 U.S.C. § 300aa-12(d)(4)(B),
however, the parties may object to the posted decision’s inclusion of certain kinds of confidential
information. Specifically, under Vaccine Rule 18(b), each party has 14 days within which to
request redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted
invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole decision will be available to the
public. (Id.)
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C.A. ' 300aa-10-' 300aa-34 (West 1991 & Supp. 2002). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. ' 300aa.
of receiving the influenza (“flu”) vaccine and/or the Tetanus-Diphtheria-acellular Pertussis
(“TDaP”) vaccine.

       Respondent denies that Petitioner’s GBS and any related medical problems were caused
by the receipt of the flu or TDaP vaccines. Nonetheless both parties, while maintaining their
above-stated positions, agreed in a stipulation filed February 10, 2015 that the issues before them
can be settled and that a decision should be entered awarding Petitioner compensation.

        I have reviewed the file, and based upon that review, I conclude that the parties’
stipulation is reasonable. I therefore adopt it as my decision in awarding damages on the terms
set forth therein.

       The stipulation awards:

              A lump sum of $185,220.00, in the form of a check payable jointly to Petitioner
              and Delaware Physicians Care. This amount represents reimbursement of a State
              of Delaware Medicaid lien; and

              A lump sum of $500,000.00, in the form of a check payable to Petitioner. This
              amount represents compensation for all remaining damages that would be
              available under 42 U.S.C. § 300aa-15(a).

Stipulation ¶ 8.

        I approve a Vaccine Program award in the requested amount set forth above to be made
to Petitioner. In the absence of a motion for review filed pursuant to RCFC Appendix B, the
clerk of the court is directed to enter judgment herewith. 3


       IT IS SO ORDERED.

                                                          /s/ Brian H. Corcoran
                                                             Brian H. Corcoran
                                                             Special Master




3
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by jointly filing
notice renouncing their right to seek review.

                                                2